Citation Nr: 1309273	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-31 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression and anxiety.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May to September 1997and from February to May 2003.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

In September 2011, the Board clarified the issues on appeal and remanded the claim for further development.  The case has been returned to the Board and is ready for further review.  

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence added to the record since the prior final denial in February 2006 is both cumulative and redundant of the evidence of record at that time and does not raise a reasonable possibility of substantiating the claim for service connection for PTSD.  

2.  Some of the evidence received since the February 2006 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.302, 20.1103 (2012).  

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  Evidence received subsequent to the February 2006 rating decision is new and material and the claim for service connection for an acquired psychiatric disorder, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), The United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, and, therefore, regardless of whether the requirements of Kent have been met on that issue, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

As to the issue of whether new and material evidence has been received to reopen the claim for service connection for PTSD, the Veteran must be notified that service connection was previously denied and of the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, a notice letter was sent to him in October 2011.  Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Here, after the issuance of the October 2011 letter, the claim was readjudicated, and a supplemental statement of the case was issued in April 2012.  Consequently, the Board finds that the duty to notify has been satisfied.    

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) disability records, and the reports of VA mental health examinations were reviewed by both the AOJ and the Board in connection with adjudication of this claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

The duty to assist by providing a VA examination does not attach until the claim has been successfully reopened.  38 C.F.R. § 3.159(c).  In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

New and Material Evidence

The Veteran contends that he has PTSD as a result of personal assault and a sexual assault by his superiors during his period of active service.  In a February 2006 rating decision, the RO denied service connection for PTSD on the basis that the Veteran did not have a current diagnosis of the disorder.  The Veteran also contends that he has an acquired psychiatric disorder to include depression and anxiety related to service to include a personal assault and a sexual assault.  His claim was denied in February 2006 on the basis that there was no showing that depression or anxiety were related to service.  The Veteran filed a timely notice of disagreement with these decisions, but did not perfect his appeal after issuance of a statement of the case.  Therefore, the February 2006 decision on these issues is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2012)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

PTSD

At the time of the February 2006 rating decision, the Veteran's available service treatment records and service personnel records were in the claims file, as well as multiple VA treatment records and a report of a January 2006 VA psychiatric examination.  The RO denied the claim on the basis that the Veteran did not have a diagnosis of PTSD.   

Since that rating decision, additional VA treatment records dated from 2006 to 2011 and SSA records have been received, as well as personal statements by the Veteran.  A VA psychiatric examination report has also been added to the claims file, dated in July 2010.  The report does not diagnose PTSD.  The Veteran's the treatment records show continued treatment other psychiatric diagnoses; however none show a diagnosis of PTSD.  

Thus, the evidence added to the claims file since the February 2006 denial is both cumulative and redundant of the evidence of record at that time and does not raise a reasonable possibility of substantiating the Veteran's claim.  The evidence does not reflect a diagnosis of PTSD.  Accordingly, new and material evidence sufficient to reopen the previously denied claim seeking service connection for PTSD has not been received, and the claim is denied.

An Acquired Psychiatric Disorder other than PTSD to include Depression and Anxiety.  

At the time of the February 2006 rating decision, the Veteran's available service treatment records and service personnel records were in the claims file, as well as multiple VA treatment records and a report of a VA January 2006 psychiatric examination which diagnosed depression, anxiety, amphetamine dependence in early remission, and personality disorder.  The RO denied the claim for depression and anxiety on the basis that there was no showing that the disorders are related to or caused by his military service.  

Since that rating decision, additional VA treatment records dated from 2006 to 2011, and SSA records, have been received, as well as personal statements by the Veteran.  A VA July 2010 examination report has also been added to the claims file.  The treatment records show continued treatment for psychiatric problems other than PTSD.  The July 2010 VA psychiatric examination report shows that the Veteran was diagnosed with major depressive disorder, anxiety disorder and psychotic disorder.  The examiner stated that the Veteran endorsed difficulties with depression prior to military service.  The examiner reported that it is as likely as not that the Veteran's pre-existing problems with depression were worsened by his experiences during service.  The examiner stated that it is as likely as not that the Veteran's pre-existing problems were worsened by the events that reportedly occurred during the military.  

As this examination report addresses the element missing from the claim previously denied in February 2006, that is, a connection to service, the Board determines that the VA examination findings are new in that they are neither cumulative nor redundant of the evidence previously of record, and material as they raise a reasonable possibility of substantiating the Veteran's claim. 

Therefore, the Board concludes that evidence added to the record since the February 2006 denial is both new and material and that the requirements to reopen the claim of entitlement to service connection for an acquired psychiatric disorder have been met.  Therefore, the claim to reopen a previously denied claim seeking service connection for an acquired psychiatric disorder is granted.  


ORDER

New and material evidence has not been received, and the claim of entitlement to service connection for PTSD is not reopened.  

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, is reopened, and to this extent only, the appeal is granted.


REMAND

Development is necessary to determine whether any symptoms prior to service were precursors to the appellant's currently diagnosed psychiatric disabilities.  Further, due to the evidentiary burdens concerning preexisting conditions, it must be determined whether, if a psychiatric disorder did exist prior to service, there is clear and unmistakable evidence that any such preexisting disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2012). 

Medical evidence is required to establish a diagnosis due to the complex nature of the appellant's claimed conditions.  However, he is competent as a lay witness to describe his observable mental health symptoms.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Agency fact finders retain the discretion to make credibility determinations and weigh the lay and medical evidence.  However, competent lay testimony may not be rejected unless it is found to be mistaken or otherwise deemed not credible, and lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

As noted above, in a July 2010 VA psychiatric examination report the Veteran was diagnosed with major depressive disorder, anxiety disorder and psychotic disorder.  The examiner stated that the Veteran endorsed difficulties with depression prior to military service.  The examiner reported that it is as likely as not that the Veteran's pre-existing problems with depression were worsened by his experiences during service.  The examiner stated that it is as likely as not that the Veteran's pre-existing problems were worsened by the events that reportedly occurred during the military.  The Board notes that the claims file was not available to the examiner.  The central inquiry before the Board is whether the Veteran has a psychiatric disorder that:

1. Clearly and unmistakably preexisted service, and; 
2. Clearly and unmistakably underwent an increase in severity beyond the natural progression of the disease during service, or;
3. Is directly related to military service, and/or;
4. Was caused by an alleged in-service personal assault.  


Preexisting Psychiatric Disorders Aggravated by Active Service

Applicable law states that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 3 8 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012). 

The service treatment records are incomplete and an enlistment examination report is not of record.  The record reflects that the Veteran apparently admitted to using illicit drugs and engaging in violent and destructive activity prior to service.  The Board is requesting that the July 2010 medical examiner (or, if unavailable another qualified examiner with review of the evidence), provide an opinion as to whether there is clear and unmistakable evidence that an acquired psychiatric disorder existed prior to service and was not aggravated by service.  The Board is also requesting that the Veteran be provided with Veterans Claims Assistance Act (VCAA) compliant notice of the statutes and regulations pertinent to a claim for the aggravation of a preexisting disorder.  

Claimed In-Service Personal Assault as Causative of Psychiatric Disorder

The Veteran has described being personally physically assaulted and sexually assaulted during service and that this is the cause of his current depression and anxiety.  The Board is requesting that the July 2010 examiner (or, if unavailable another qualified examiner with review of the evidence), express an opinion as to whether the claimed in-service personal assault occurred and caused the Veteran to develop an acquired psychiatric disorder. 

As a general matter, the law requires that in order for service connection to be granted, there must be (1) evidence of an injury in military service or a disease that began in or was made worse during military service or one which would qualify for presumptive service connection; (2) competent evidence of a current physical or mental disability; and, (3) competent evidence of a relationship between the Veteran's current disability and the in-service event)).  Pond v. West, 12 Vet. App. 341 (1999). 

However, when a claimant seeks service connection based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5). Stated alternatively, corroboration of the claimed personal assault dated contemporaneously with the incident is not required to substantiate the incident. Instead, examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.  

For personal assault claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5).  Under this regulation, VA may submit any evidence it receives to a mental health professional for an opinion as to whether a personal assault occurred.  Stated otherwise, in a claim of service connection for a psychiatric disorder that is alleged to have been caused by a personal assault, the absence of historical validation of the in-service incident is not necessarily fatal to the claim.  Rather, a VA mental health care provider may express an opinion as to whether, given all evidence of record, the claimed in-service assault occurred.  

No medical opinion has been provided that addresses whether or not the Veteran sustained a personal assault in service as he has alleged, regardless of corroborating evidence, as is required under 38 C.F.R. § 3.304(f)(5).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the Veteran a VCAA letter as required for his acquired psychiatric disorder claim based on in-service personal assault.  This letter should advise him of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  The RO/AMC must allow the Veteran additional time to submit such evidence after receipt of the VCAA letter. 

2.  The RO/AMC must also include the pertinent provisions of 38 C.F.R. §§ 3.306 (pertaining to claims involving aggravation of a preexisting condition).  The RO/AMC must allow the Veteran additional time to submit such evidence after receipt of the VCAA letter. 

3.  The RO/AMC will ascertain if the Veteran has any additional medical or lay evidence not currently of record, and release of information forms to enable the RO/AMC to obtain any identified records.  The records sought must include all relevant VA records, dated from February 2012 to the present.  The RO/AMC will then attempt to obtain such records in accordance with applicable law as to the duty to assist the Veteran. 

4.  In accordance with 38 C.F.R. § 4.2 , the RO must refer the file to the VA psychologist who conducted the July 2010 VA examination, but otherwise from another suitably qualified physician if she is unavailable, to clarify as to whether any diagnosed acquired psychiatric disorder, to include depression or anxiety clearly and unmistakably preexisted service, and clearly and unmistakably underwent an increase in severity beyond the natural progression of the disease during service; or alternatively, is related directly to service, to include as due to an in-service personal assault.  

The following considerations will govern the examination: 

(a) The claims folder, including all medical records, and a copy of this remand, will be provided to the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.  The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review. 

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

(c) The examiner will provide specific answers to the following questions: 

(1) Did the Veteran have an acquired psychiatric disorder that clearly and unmistakably preexisted service? 

(2) If so, did the acquired psychiatric disorder clearly and unmistakably undergo an increase in severity beyond the natural progression of the disease during service? 

(3) If not, is any current acquired psychiatric disorder related to any incident of service, to include a personal assault?

(i) The examiner must explain and resolve any inconsistent findings in the record. 

(ii) If there is a clinical basis to support or doubt the lay history as provided by the Veteran the examiner must so state, with a fully reasoned explanation for any such finding.  However, as to the claim based on personal assault, the examiner must be advised that actual corroboration (evidentiary support) of the claimed personal assault (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not determinative as to the question of whether the assault occurred.  The board is requesting that the examiner provide an opinion as to whether he or she believes that the veteran sustained a personal assault in service as he has alleged-even without corroboration of the record.

The examiner must determine if any evidence of a decline in performance, behavioral changes, substance abuse treatment, and any changes in duty assignment in service are reflective of an in-service personal assault occurring.  The examiner must determine if post-service treatment records showing treatment for various psychiatric disorders are reflective of an in-service personal assault.  Based on all evidence of record the examiner must opine as to whether the Veteran sustained personal assault during service that caused him to develop an acquired psychiatric disorder related to the in-service personal assault. 

(4)  The examiner is advised that by law service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  Providing an opinion that addresses the relationship between Veteran's substance abuse disorders and his military service is unnecessary. 

(d) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles. 

All clinical findings should be reported in detail.  If the reviewer is unable to state an opinion without resorting to speculation, he or she must so indicate and explain why.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion. 

5.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012); See also Stegall v. West, 11 Vet. App. 268 (1998).

6.  The RO/AMC must then readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include as based on personal assault, including consideration of all of the evidence of record and all potential theories of entitlement.  If the benefit sought on appeal remains denied, the Veteran will be furnished an SSOC with reasons and bases for the decision. The Veteran will be then given an appropriate opportunity to respond thereto. 

7.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


